 1 Martha G. Bronitsky
     Chapter 13 Standing Trustee
 2 Po Box 5004
     Hayward,CA 94540
 3
     (510) 266 - 5580
 4
     Trustee for Debtor(s)
 5                                 UNITED STATES BANKRUPTCY COURT
                                   NORTHERN DISTRICT OF CALIFORNIA
 6
                                           OAKLAND DIVISION
 7

 8 In re
             Gregory Frederick Albrecht                      Chapter 13 Case No. 18-41200-CN 13
 9           Marilyn Lisa Albrecht

10

11                                debtor(s)
12
            Trustee's Motion to Dismiss Chapter 13 Case for Material Default; Declaration;
                                 and Notice and Opportunity to Object
13
     TO DEBTOR(S) AND DEBTOR(S)' ATTORNEY OF RECORD:
14
     Martha G. Bronitsky, Chapter 13 Standing Trustee, files this Motion to Dismiss, pursuant to 11 U .S.C.
15
     Section 1307(c)(6) upon the grounds that the debtor(s) is in material default of a term of the confirmed plan
16
     for the following reasons:
17
     1. Failure to comply with section 7.01 of the confirmed plan, by failing to file quarterly declaration by
18
     APRIL 20 with proof of JANUARY - MARCH 2019 mortgage payments.
19
     TO AVOID DISMISSAL
20
                  Within 21 days of this notice, YOU MUST resolve the issue or file an opposition/request for
21
     hearing detailing why the case should not be dismissed stating specific actions you have taken or will take
22
     to resolve the issue.
23
             You should contact your attorney immediately to be advised of your legal options .
24
             If you do not timely take action, YOUR CASE MAY BE DISMISSED WITHOUT FURTHER
25
     NOTICE OR HEARING.
26

27

28
Case: 18-41200          Doc# 30      Filed: 04/24/19      Entered: 04/24/19 15:36:24           Page 1 of 3
 1          PURSUANT TO LOCAL BANKRUPTCY RULE 9014-1(b)(3)(A) NOTICE IS HEREBY GIVEN:

 2 Any objection to the requested relief, or a request for hearing on the matter, must be filed and served upon

 3 the initiating party with 21 days of the mailing of notice; any objection or request for hearing must be

 4 accompanied by any declarations or memoranda of law any requesting party wishes to present in support of

 5 its position; if there is no timely obejction to the requested relief or a request for hearing, the court may

 6 enter an order granting relief by default.

 7          In the event of a timely objection or request for hearing, (either): the initiating party will give at

 8 least seven days written notice of the hearing to the objecting or requesting party, and to any trustee or

 9 committee appointed in the case; or the tentative hearing date, location, and time are "n/a".

10          I declare under penalty of perjury that the foregoing is true and correct.

11
     Date: April 24, 2019                                              /s/ Martha G. Bronitsky
12                                                                     Signature of Martha G. Bronitsky
                                                                       Chapter 13 Standing Trustee
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
Case: 18-41200        Doc# 30       Filed: 04/24/19        Entered: 04/24/19 15:36:24            Page 2 of 3
 1 In re
           Gregory Frederick Albrecht        Chapter 13 Case No. 18-41200-CN 13
 2         Marilyn Lisa Albrecht
                               debtor(s)
 3
                                   CERTIFICATE OF SERVICE
 4
   I HEREBY CERTIFY that I have served a copy of the within and foregoing document on the
 5 debtor (s), counsel for debtor (s), and if applicable, the creditor, creditor representatives and the
   registered agent for the creditor by depositing it in the United States mail with first class
 6 postage attached thereto.

 7
   I declare under penalty of perjury under the laws of the State of California that the foregoing is
 8 true and correct.
     Gregory Frederick Albrecht
 9
     Marilyn Lisa Albrecht
     595 Bartlett Court                            Nathan D Borris Atty
10
     Brentwood,CA 94513                            1380 A Street
11
                                                   Hayward,CA 94541
     (Debtor(s))
12                                                 (Counsel for Debtor)

13   Date: 4/24/2019                               /s/ Vivalda Silveira
14                                                 Vivalda Silveira

15

16

17

18

19

20

21

22

23

24

25

26

27

28
Case: 18-41200      Doc# 30      Filed: 04/24/19     Entered: 04/24/19 15:36:24        Page 3 of 3
